Citation Nr: 0902219	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in Louisville, Kentucky 
has original jurisdiction over the claim.  

The veteran proffered testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) via a videoconference hearing in 
October 2008.  A transcript of that hearing was prepared and 
has been included in the claims folder for review.  


FINDINGS OF FACT

1.  VA has fulfilled, to the extent possible, its notice and 
duty to assist duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran now suffers from a disability of the lumbar 
spine.

3.  Medical evidence etiologically linking the veteran's 
current lumbar spine disability with his military service has 
not been presented.  


CONCLUSION OF LAW

Service connection for a lumbar spine disability is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that in 1957 he fell and injured his 
back.  He maintains that he was treated for a lumbar spine 
disability overseas and was subsequently medivacked to the 
United States, where he received additional treatment at 
Walter Reed Medical Center and was subsequently discharged.  
Since that time, the veteran avers that he has suffered from 
near-continuous back pain and discomfort.  He now asks that 
service connection be granted for this disability.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the agency of original jurisdiction (AOJ) 
dated in January 2003 and August 2007.  The letters informed 
the veteran as to what evidence was required to substantiate 
the claim for service connection and of his, and VA's, 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The AOJ further informed the veteran 
that it would request records and other evidence, but that it 
was the veteran's responsibility to ensure that VA received 
the records.  The veteran was also advised to inform VA of 
any additional records or evidence pertinent to his claim.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in April 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was provided with additional VCAA notice via the 
August 2007 letter and his claim was readjudicated in the 
July 2008 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of her claim and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed lumbar spine 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

Additionally, VA has fulfilled its duty to assist the 
veteran.  In the instant case, the RO obtained VA and private 
treatment records identified by the veteran.  He was provided 
with a VA medical examination in July 2008.

The veteran's service medical records are not associated with 
the claims folder, and there is indication from the National 
Personnel Records Center (NPRC) that they may have been 
destroyed in a fire at that facility in July 1973.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  In the 
instant case, the record indicates that the RO attempted, for 
nearly four years, to obtain and if necessary reconstruct the 
veteran's service medical records.  The RO submitted requests 
to the NPRC in September 2003, February 2004 and May 2007 
asking for all available military medical and dental records 
for the veteran.  The NPRC responded that the service medical 
records were probably destroyed in the above-mentioned fire.  
Additionally, the RO sent to the veteran a number of letters 
informing him of the progress of obtaining the needed records 
and also of telling him of its progress along with what he 
could do to assist the RO.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts, supra, at 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  See also Hayre, supra [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  So it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, he testified at a personal 
hearing which was chaired by the undersigned AVLJ in October 
2008.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

Initial matters

(i.)  The missing service medical records

As has been explained earlier, the veteran's service medical 
records have been lost.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

(ii.)  Aggravation of pre-existing disability

The veteran contends that he had a pre-existing lumbar spine 
disability that was aggravated during service.  See the 
October 2008 hearing transcript, page 5.  

As mentioned previously, the veteran's service medical 
treatment records are not available for review as they were 
apparently destroyed in the NPRC fire.  The only remaining 
service records are the veteran's DD 214 and a Department of 
the Army letter dated in October 1957.  The letter from the 
Army demonstrates that the veteran was medivacked from the US 
Army Hospital in Tokyo in 1957.  The veteran's DD 214 
indicates that he was discharged directly from Walter Reed 
Army Medical Center and that said discharge was due to a 
physical disability.  The physical disability was not named; 
however, the DD 214 notes that whatever the disability was, 
it existed prior to service (EPTS).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence that the disease or injury 
existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  As a result of the above-referenced NPRC fire, there 
are no medical service treatment records or an induction 
physical which would either prove or disprove the veteran's 
assertion that he had a pre-existing lumbar spine disability 
that was aggravated by service [Emphasis added by the Board].  
While the DD 214 does indicate that the veteran had a pre-
existing disability, it is, as noted above, negative for the 
actual description or type of condition that existed prior to 
service.  As such, there is not clear and unmistakable 
evidence that the disability existed prior to service, and, 
therefore, the statutory presumption of soundness on 
enlistment has not been rebutted.  Accordingly, this theory 
of entitlement will not be further addressed.

Discussion

The veteran asserts his current lumbar spine disability is a 
result of a fall in service.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, the medical records from 1997 to the present, 
both private and VA, as well as the July 2008 VA examination 
report, confirm the presence of a current lumbar spine 
disability, including arthritis.  Hickson element (1) is 
therefore satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,
the Board will separately address in-service disease and in-
service injury.  

With respect to in-service disease, there is no medical 
evidence of arthritis in service or within the one year 
presumptive period for such after service, and the veteran 
does not so contend.  It appears from the record that 
arthritis was initially diagnosed many decades after service.  

With respect to in-service injury, the Board finds the 
veteran's testimony, as well the above-referenced letter from 
the Army which demonstrates that the veteran was medivacked 
from the US Army Hospital in Tokyo in 1957 and his DD 214 
indicating he was discharged directly from Walter Reed Army 
Medical Center due to a physical disability, is enough to 
concede an in-service lumbar spine injury.  
See O'Hare, supra.  Hickson element (2) is also satisfied.
With respect to Hickson element (3), however, there is no 
competent medical evidence which serves to link the veteran's 
current lumbar spine disability to his service over forty 
years ago. 

There is one competent medical opinion of record.  The 
veteran was afforded a VA spine examination in July 2008.  It 
is noted that the examiner did interview the veteran prior to 
the examination and the veteran's available medical records 
and claims folder were reviewed.  Upon completion of the 
examination, the examiner opined as follows:

	. . . It (the current lumbar spine 
disability) is not caused by or the 
result of reported fall in service. . .  
He had no recorded back complaints 
between discharge and 1997 and no known 
treatment for back pain until 2006 - 
other than self treatment.  There are no 
records documenting treatment for back 
pain within one year following discharge.  
Therefore it is considered unlikely that 
the current back condition of 
degenerative disc disease is related to 
any incident or condition of military 
service.  His current back condition is a 
common degenerative condition and 
frequently noted with or without a 
history of trauma as associated with the 
aging process.  

There is no competent medical opinion to the contrary.  To 
the extent that the veteran, his spouse and his daughter 
contend that a medical relationship exists between his 
current lumbar spine disability and his military service, as 
laypersons their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  Significantly, there is no mention of back 
problems by the veteran until he filed his initial claim of 
entitlement to VA benefits in December 2002, 45 years after 
he left military service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  

Additionally, the first medical evidence of complaints of a 
lumbar spine disability was in 1997.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability].  Additionally, while the VA has requested 
that the veteran provide medical documentation showing 
complaints involving the low back disability following the 
veteran's discharge from service and prior to 1997, said 
documents had not been forthcoming from the veteran.  In 
other words, while the veteran has made assertions concerning 
symptoms and manifestations produced by the condition during 
and after service, he has not provided any medical documents 
that would substantiate his assertions.

The lack of any evidence of back pain or back symptoms for 
four decades after service, and the filing of the claim for 
service connection 45 years after service, is itself evidence 
which tends to show that no chronic lumbar spine disability 
was sustained in service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  

Supporting medical evidence is required to establish service 
connection via continuity of symptomatology under 38 C.F.R. § 
3.303(b).  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such has not been provided in the instant case.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed lumbar spine disability is not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the claim fails on this 
basis alone. 

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability, as Hickson element (3) has not been 
met.  Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied. 



ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


